UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                             Senior Airman JESSE L. GIERKE
                                  United States Air Force

                                             ACM 38439

                                            07 MAY 2014

         Sentence adjudged 14 June 2013 by GCM convened at Mountain Home Air
         Force Base, Idaho. Military Judge: Grant L. Kratz (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 16 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                             HELGET, MITCHELL, and WEBER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court